Citation Nr: 18100397
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-34 130
DATE:	April 11, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
1.  Entitlement to service connection for malignant skin disability, to include basal cell carcinoma.  
2.  Entitlement to service connection for benign skin disability, to include actinic keratosis.

The Veteran asserts that he developed basal cell carcinoma and actinic keratosis as a result of prolonged unprotected sun exposure during service.  Specifically, he stated that he served as a machine gunner in the infantry while in Vietnam, at which time he went on patrols from sunrise until sunset without sunscreen.  He further stated that following service he worked at indoor employment with minimal sun exposure, and that his skin conditions first manifested around age 51.  
A review of the Veterans service personnel records confirms that he served as a machine gunner with the Marine Corps in the Republic of Vietnam, and that he was in receipt of the Vietnam Service Medal, Combat Action Ribbon, Vietnam Gallantry Cross, and Purple Heart.  Post-service treatment records contain diagnoses of basal cell carcinoma and keratosis.  
In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C. § 1154 (b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place, and circumstances of such service.  However, 38 U.S.C. § 1154 (b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to service.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

Additionally, VA must provide the veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Essentially, a VA examination must occur when a medical examination may help determined entitlement to service connection.  
Here, the Board finds that the Veteran is a combat veteran and that prolonged sun exposure is consistent with the time, place, and circumstances of his service in Vietnam.  See 38 U.S.C. § 1154 (b).  Moreover, the post-service medical evidence contains medical evidence of diagnosed basal cell carcinoma and keratosis.  The Board notes that the Veteran is competent to report that he was excessively sunburned in service.  The threshold for determining a possibility of a nexus to service is a low one.  See McLendon, 20 Vet. App. 79 (2006).  Consequently, the Veteran should be provided with a VA examination to obtain an opinion regarding the probable etiology of his basal cell carcinoma and keratosis.  
 
The matters are REMANDED for the following action:
1. Provide the Veteran with an appropriate VA examination to identify the nature and etiology of all skin disabilities identified, to include his diagnosed basal cell carcinoma and keratosis.  
After a review of the claims file, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the Veteran has a diagnosed skin disability, to include basal cell carcinoma and keratosis, etiologically related to his period of active duty service in Vietnam, to include whether basal cell carcinoma and/or keratosis are related to prolonged unprotected sun exposure during service.
The examiner should provide a complete rationale for each opinion provided.
2. After the development requested above has been completed to the extent possible, readjudicate the matters on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, then he should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the matter(s) are returned to the Board for further appellate action.
 
U. R. POWELL
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Department of Veterans Affairs Flamini, Counsel

